ABERDEEN FUNDS Aberdeen Equity Long Short Fund Aberdeen U.S. Equity Fund Supplement to the Aberdeen Funds Equity Series Prospectus dated February 28, 2009 The worst quarter for the Aberdeen Equity Long Short Fund found on page 3 of the Aberdeen Funds Equity Series Prospectus is replaced with the following: Worst Quarter: -22.95% - 4 th qtr. of 2000 The best quarter and worst quarter for the Aberdeen U.S. Equity Fund found on page 34 of the Aberdeen Funds Equity Series Prospectus are replaced with the following: Best Quarter: 34.03% - 4 th qtr. of 2001 Worst Quarter: -32.08% - 1 st qtr. of 2001 THIS SUPPLEMENT IS DATED JUNE 12, 2009 Please keep this supplement for future reference. ABERDEEN FUNDS Aberdeen Tax-Free Income Fund Supplement to the Aberdeen Funds Fixed Income Series Prospectus dated February 28, 2009 The average annual total returns as of December 31, 2008 for 10 Years for the Aberdeen Tax-Free Income Fund Class D shares  after taxes on distributions and sale of funds shares found on page 3 of the Aberdeen Funds Fixed Income Series Prospectus is replaced with the following: 10 Years Class D shares  after taxes on distributions and sales of shares 3.37% THIS SUPPLEMENT IS DATED JUNE 12, 2009 Please keep this supplement for future reference.
